MONTGOMERY, Judge
(dissenting).
I respectfully dissent from the majority opinion because the record before us is sufficient to sustain the holding of the trial judge in refusing to vacate the judgment pursuant to a motion under RCr 11.42. A further reason is that upon the whole record of the case, in my opinion, the substantial rights of the appellant have not been prejudiced. RCr 9.24 and 9.26. These two rules, in substance, provide that a conviction shall not be set aside unless upon consideration of the whole case “the court is satisfied that the substantial rights of the defendant have been prejudiced.”
The record shows that the appellant, in company with another, committed armed robbery of a taxi driver, fired nine shots into him, and ran him over a mountainside. At no place does appellant deny the facts of the case or say that he is innocent. He now complains that his appointed counsel forced him to plead guilty and accept a life sentence. He could have received the death penalty had he been tried before a jury. KRS 433.140. Under this record, appellant’s appointed counsel did him a favor, whether he coerced appellant into pleading *361guilty or not. Appellant was fortunate in being able to get a life sentence instead of a death penalty.
There is a hollow ring to appellant’s plea that he was forced to plead guilty. This is reflected in the reluctant attitude apparent in the majority opinion. There is no sufficient explanation why appellant stood in open court and entered his plea of guilty. With reference to a plea of guilty, RCr 8.08, in part, provides:
The court may refuse to accept a plea of guilty, and shall not accept the plea without first determining that the plea is made voluntarily with understanding of the nature of the charge.”
In the absence of an allegation or testimony to the contrary, it must be presumed that the trial court did his duty and determined that the plea was “made voluntarily with understanding of the nature of the charge.” To hold otherwise is a severe condemnation of the trial judge, which is wholly unjustified. The majority opinion is a condemnation of the appointed counsel, which is unjustified on the record.
Further, by RCr 8.10, a plea of guilty may be withdrawn at any time before judgment. I am sure that appellant did not want to withdraw his plea of guilty and thus jeopardize his life sentence. I am equally sure that if the trial court were to indicate now that appellant’s motion to vacate such judgment would be set aside and a new trial granted at which the appellant could receive a death sentence, he would seek to dismiss his motion in a hurry. He does not want a new trial; he wants a free trip home to relieve him from the tedium of prison life.
The action of the majority of this court in sustaining appellant’s motion encourages criminals to make scurrilous, unfounded attacks on the courts and counsel and to subject them to unwarranted harassment in the performance of their duties. Such action also renders pointless one of the purposes in having RCr 11.42 motions heard in the court in which the judgment was rendered where the trial judge might have knowledge of the proceeding, as this judge undoubtedly did.
I feel that justice has been done in this case and that appellant’s substantial rights have not been prejudiced.
EDWARD P. HILL and OSBORNE, JJ., concur in this dissent.